DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections made in the previous Office Action mailed 5/27/2021 and not repeated below are hereby withdrawn due to Applicant's amendments and arguments filed in the response dated 8/23/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 8 and 16 of U.S. Patent No. 10,781,127. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,781,127 encompass or include that which is recited in claim 12 of the present patent application. U.S. Patent No. 10,781,127 teaches a vehicle interior system comprising a base having a curved surface defining an opening (recess; claims 1 and 4), a curved cover glass substrate disposed within the opening (recess; claims 1 and 4), the curved glass substrate comprising a first major surface, a second major surface opposing the first major surface and a .

Claims 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,009,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,009,983 encompass or include that which is recited in claims 19-29 of the present patent application. 
Regarding claim 19, U.S. Patent No.11,009,983 teaches a kit comprising a curved cover glass substrate that comprises a first major surface, a second major surface opposing the first major surface for attachment to a display and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface 
Regarding claim 20, U.S. Patent No. 11,009,983 teaches the second glass substrate comprising an adhesive layer for attachment to the curved glass substrate or the frame (claims 7, 8 and 11).
Regarding claim 21, U.S. Patent No. 11,009,983 teaches the second glass substrate attached to the first major surface or the frame (claims 7, 8, and 11).
Regarding claim 22, U.S. Patent No.11,009,983 teaches a kit comprising a curved cover glass substrate that comprises a first major surface, a second major surface opposing the first 
Regarding claim 23, US 11,009,983 discloses the second glass substrate comprising an adhesive layer for attachment to the curved glass substrate or the frame (claims 7, 8, and 11).

Regarding claim 25, U.S. Patent No.11,009,983 teaches a kit comprising a curved cover glass substrate that comprises a first major surface, a second major surface opposing the first major surface for attachment to a display and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width, and wherein the thickness is 1.5 mm or less (claim 1), and wherein the second major surface comprises a first radius of curvature (claim 1); and a frame having a curved surface having the first radius of curvature, wherein the curved surface is coupled to the second major surface of the curved glass substrate and wherein the curved surface of the frame is configured to maintain the curved cover glass substrate at the first radius of curvature (claims 1 and 7 and 8), and a display module, a touch panel, or a display module and touch panel (claim 1), wherein either one or both the first major surface and the second major surface comprises a surface treatment wherein the surface treatment comprises any one of an easy-to-clean surface, an anti-glare surface, an antireflective surface, and a haptic surface (claim 1), wherein the first radius of curvature is 250 mm or greater (claim 2), and wherein the width is in a range from about 5 cm to about 250 cm (claim 2), and the length is from about 5 cm to about 250 cm (claim 2), wherein the display module comprises a display and a back-light unit (claim 4), and wherein the backlight unit is curved and exhibits a third radius of curvature that is within 10% of the first radius of curvature (claims 1, 4 and 5).

Regarding claim 27, U.S. Patent No. 11,009,983 teaches the backlight unit being curved and exhibiting a third radius of curvature that is within 10% of the first radius of curvature and the second radius of curvature (claims 1 and 4).
Regarding claim 28, U.S. Patent No.11,009,983 teaches a kit comprising a curved cover glass substrate that comprises a first major surface, a second major surface opposing the first major surface for attachment to a display and a minor surface connecting the first major surface and the second major surface, a thickness defined as a distance between the first major surface and the second major surface, a width defined as a first dimension of one of the first or second major surfaces orthogonal to the thickness, and a length defined as a second dimension of one of the first or second major surfaces orthogonal to both the thickness and the width, and wherein the thickness is 1.5 mm or less (claim 1), and wherein the second major surface comprises a first radius of curvature (claim 1); and a frame having a curved surface having the first radius of curvature, wherein the curved surface is coupled to the second major surface of the curved glass substrate and wherein the curved surface of the frame is configured to maintain the curved cover glass substrate at the first radius of curvature (claims 1 and 7 and 8), and a display module, a touch panel, or a display module and touch panel (claim 1), wherein either one or both the first major surface and the second major surface comprises a surface treatment wherein the surface treatment comprises any one of an easy-to-clean surface, an anti-glare surface, an antireflective surface, and a haptic surface (claim 1), wherein the first radius of curvature is 250 mm or greater (claim 2), and wherein the width is in a range from about 5 cm to about 250 cm (claim 2), and 
Regarding claim 29, US 11,009,983 discloses the second glass substrate comprising an adhesive layer that attaches the second glass substrate to the first major surface, wherein the adhesive layer comprises a first surface that is substantially flat and an opposing second surface having a second radius of curvature that is within the 10% of the first radius of curvature (claims 1, 7, 8 and 11).

Allowable Subject Matter
Claims 5-10 are allowed. The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to anticipate or render obvious the distinct feature of “wherein the glass substrate comprises a periphery adjacent the minor surface, and the adhesive is disposed between the periphery of the second major surface and the display module”, as recited in independent claim 5, in combination with the other limitations in the claim, and the distinct feature of “wherein the display module comprises a second glass substrate and a backlight unit, wherein the second glass substrate is disposed adjacent the first major surface and between the backlight unit and the first major surface”, as recited in independent claim 6, in combination with the other limitations in the claim.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 8/23/2021, with respect to the 35 U.S.C. 112(a) rejection of claims 1-10 and 12-14 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-10 and 12-14 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781